In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-040 CV

____________________


IN RE CHARLES M. FARMER




Original Proceeding



MEMORANDUM OPINION 
 Charles M. Farmer seeks mandamus relief to compel the judge who presided over his
criminal trial to conduct a hearing to determine the accuracy of a reporter's record filed in
his appeal.  We affirmed his conviction on appeal and issued our mandate.  See Farmer v.
State, No. 09-01-371 CR, 2003 Tex. App. LEXIS 1348 (Tex. App.-Beaumont Feb. 12, 2003,
pet. ref'd) (not designated for publication).  In this mandamus petition, Farmer seeks to
obtain a hearing on the accuracy of the record, but the appeal is final regardless of the defects
in the appellate record.  Ultimately, Farmer's complaint must be that he was deprived of a
meaningful appeal because the court reporter omitted testimony from the reporter's record. 
Article 11.07 of the Texas Code of Criminal Procedure provides the exclusive means to
challenge a final felony conviction.  See Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon
2005); Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910
S.W.2d 481, 483 (Tex. Crim. App. 1995).  Because the law provides a vehicle through which
Farmer can raise his complaint about the deficiency in the reporter's record, Farmer is not
entitled to a writ of mandamus.  In re Harrison, 187 S.W.3d 199, 200 (Tex. App.-Texarkana
2006, orig. proceeding).  For cases where the conviction is final, as here, the appropriate
vehicle to develop the evidentiary record in support of his claims lies in a habeas corpus
proceeding. 
	The petition for writ of mandamus, filed January 19, 2007, is DENIED.  
									PER CURIAM

Opinion Delivered February 1, 2007
Before Gaultney, Kreger, and Horton, JJ.